DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 02/16/22.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/22 has been entered.
 	The reply filed 02/16/22 affects the application 16/073,469 as follows:
1.      Claim 1 has been amended. Claim 4 has been canceled. The rejections of the office action mailed 12/17/21 have been modified as necessitated by Applicant’s amendments and are set forth herein below.
2.     The responsive is contained herein below.
Claims 1-3, 5-34 are pending in application

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6-30, 32-34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang et al. (Drug Development and Industrial Pharmacy, 32:73–83, 2006) in view of Lee et al. (Int. J. Mol. Sci. 2011, 12, 3263-3287) and Xu et al. (Shipin Kexue (Beijing, China) (2012), 33(24), 132-136).
Claim 1 is drawn to a process for preparing a complex comprising at least one cyclodextrin and at least one active pharmaceutical ingredient (API) comprising the steps of: a. Preparing a first solution (solution A) comprising the at least one cyclodextrin selected from the group consisting of α-cyclodextrin, β-cyclodextrin, γ-cyclodextrin, sulfobutylether-beta-cyclodextrin, hydroxypropyl-beta-cyclodextrin, methyl-beta-cyclodextrin and maltosyl-beta-cyclodextrin, and at least one solvent; b. Preparing a second solution, partial solution or suspension (solution B) comprising the at least API; c. Mixing said solution A and said solution B by a microfluidization system to produce a third solution (solution C) of at least one of said complex such that the at least one API is included in an internal cyclodextrin cavity; d. Isolating said solution C and/or optionally drying the solution C; and e. Optionally collecting a powdered form of the complex comprising the at least one cyclodextrin and the at least one active pharmaceutical ingredient (API).
Wang et al. disclose a method for the preparation of hydrophobic drugs cyclodextrin (CD) complex comprising preparing a CD solution in water and preparing the hydrophobic drug in tertiary butyl alcohol (TBA) and mixing them in a suitable volume ratio, filtering the solution through 0.22 µm millpores, and subsequently freeze-drying (lyophilizing) the solution (see abstract).  Also, Wang et al. disclose dissolving Budesonide or salmeterol in TBA (10 mg/mL); and dissolving the required stoichiometric amount of βCD or HPβCD in water and mixing it with the drug TBA solution (i.e.; the Budesonide or salmeterol TBA solution). In addition, Wang et al. disclose that a high drug concentration was obtained in the co-solvent due to the good solvency of TBA, which is miscible with water in any proportion, for hydrophobic drugs. Moreover, TBA could be removed rapidly and completely by freeze-drying (lyophilizing) because of its high vapor pressure and high melting point (see abstract).  Also, Wang et al. disclose that a sterilized drug-CD complex lyophilized powder for injection or other purpose can be obtained by their preparation method (see abstract).
The difference between Applicant’s claimed method and the method of Wang et al. is that Wang et al. do not disclose mixing the solutions by using microfluidization. 
Lee et al. disclose that the aim of microfluidic mixing is to achieve a thorough and rapid mixing of multiple samples in microscale devices (see abstract).  Furthermore, Lee et al. disclose that in such devices, sample mixing is essentially achieved by enhancing the diffusion effect between the different species flows (see abstract). Also, Lee et al. disclose that the aim of microfluidic mixing schemes is to enhance the mixing efficiency such that a thorough mixing performance can be achieved within shorter mixing channels, which can reduce the characteristic size of microfluidic devices (see page 3264, 1st paragraph). 
Xu et al. disclose the prepn. of inclusion complexes of Perilla frutescens seed oil with β-cyclodextrin using a microfluidizer to increase the α-linolenic acid content in the oil (see abstract). Furthermore, Xu et al. disclose that FT-NIR anal. and SEM observation showed that Perilla frutescens seed oil was well included by β-cyclodextrin in the inclusion complex obtained (see abstract). This means or suggests that a microfluidizer can be used in the preparation of cyclodextrin inclusion complexes.
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Wang et al., Lee et al. and Xu et al., to prepare a complex of cyclodextrin and a hydrophobic drug (an active pharmaceutical ingredient (API)) such as Budesonide or salmeterol comprising preparing a first solution (solution A) comprising a cyclodextrin such as βCD or HPβCD and the solvent, tertiary butyl alcohol (TBA); and preparing a second solution (solution B) comprising the hydrophobic drug (API); and to mix said solution A and said solution B as taught by Wang et al. by using a microfluidization system for mixing the solutions as taught by Lee et al. and Xu et al. to produce a third solution (solution C) of the said complex such that the API is included in an internal cyclodextrin cavity; and to isolate and dry said solution C such as by freeze-drying (lyophilizing) as taught by Wang et al. so as to obtain or collect a powdered form of the complex comprising the cyclodextrin and the (API), such as to use it for injection or other purposes, especially since Wang et al. disclose that the solution is mixed, Xu et al. disclose or suggest that a microfluidizer can be used in the preparation of cyclodextrin inclusion complexes and one of ordinary skill in the art would be expected to use a microfluidization system or microfluidic device for mixing so as to enhance the mixing efficiency and achieve a thorough and rapid mixing of multiple samples as taught Lee et al., and thus to optimize the formation, production or yield of the complex.
 One having ordinary skill in the art would have been motivated in view of Wang et al.,  Lee et al. and Xu et al., to prepare a complex of cyclodextrin and a hydrophobic drug (an active pharmaceutical ingredient (API)) such as Budesonide or salmeterol comprising preparing a first solution (solution A) comprising a cyclodextrin such as βCD or HPβCD and the solvent, tertiary butyl alcohol (TBA); and preparing a second solution (solution B) comprising the hydrophobic drug (API); and to mix said solution A and said solution B as taught by Wang et al. by using a microfluidization system for mixing the solutions as taught by Lee et al. and Xu et al. to produce a third solution (solution C) of the said complex such that the API is included in an internal cyclodextrin cavity; and to isolate and dry said solution C such as by freeze-drying (lyophilizing) as taught by Wang et al. so as to obtain or collect a powdered form of the complex comprising the cyclodextrin and the (API), such as to use it for injection or other purposes, especially since Wang et al. disclose that the solution is mixed, Xu et al. disclose or suggest that a microfluidizer can be used in the preparation of cyclodextrin inclusion complexes and one of ordinary skill in the art would be expected to use a microfluidization system or microfluidic device for mixing so as to enhance the mixing efficiency and achieve a thorough and rapid mixing of multiple samples as taught Lee et al., and thus to optimize the formation, production or yield of the complex.
It should be noted should be noted that the use of continuous and batch processes is common or well known in the art. In fact, it should be noted that it is well within the expected skill of the practitioner to operate a process continuously.  In re Lincoln et al., 126 F.2d 477, 53 USPQ 40, (CCPA 1942); Dow Chemical Co. v. Coe, Com'r Pats., 132 F.2d 577, 55 USPQ 166, (App DC 1942); In re Korpi et al., 160 F.2d 564, 73 USPQ 229, (CCPA 1947).  See also, In re Leum et al., 158 F.2d 311, 597, 72 USPQ 127, (CCPA 1947), (holding, the mere selection of a reaction vessel cannot impart patentablity, there can be no invention even though results are better). Also, it should be noted that it is well established that batch and continuous processes are not patentably distinct.  See, e.g., In re Dilnot, 319 F.2d 188, 138 U.S.P.Q. 248 (C.C.P.A. 1963).
Furthermore, it is obvious to use pH such as between 6 and 8, depend factors such as the solvent use and compounds used, and especially since Wang et al. disclose the use of solution comprising phosphate buffered saline, pH 7.4.  Also, it is obvious to use different types of microfluidization systems or equipment as taught by Lee et al.  Also, it is obvious to use different reaction parameters such as different reaction temperatures and pressures such as disclosed by Wang et al. and also to optimize the reaction process.  It should be noted that merely modifying the process conditions such as temperature and concentration is not a patentable modification absent a showing of criticality.  In re Aller, 220 F.2d 454, 105 U.S.P.Q. 233 (C.C.P.A. 1955). In addition, it is important to note that, optimization within prior art conditions or through routine experimentation would not support patentability unless there is evidence indicating such condition is critical (see MPEP 2144.05).  That is, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  Furthermore, it is obvious to use other different solvents such as different alcohols and also depending on factors such as the type or specific hydrophobic drug and cyclodextrin used. In addition, it is obvious to different amounts or concentrations (e.g.; %(w/w)) of the API and cyclodextrin as disclosed by Wang et al. and also depending on factors such as the type or specific hydrophobic drug and cyclodextrin used. Also, it is obvious to use different feed flow of the API and the cyclodextrin since Lee et al. disclose that mixing schemes by feeding the samples of interest through discrete via holes has been used, and also such as to optimize the reaction process.  Also, it is obvious dry and prepare the powered form of the complex as taught by Wang et al.
Claims 5, 31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang et al., Lee et al. and Xu et al. as applied to claim 1 and 4 above, and further in view of Jain et al. (AAPS PharmSciTech, Vol. 12, No. 4, December 2011).
The difference between Applicant’s claimed method and the method of Wang et al., Lee et al. and Xu et al. is that Wang et al. and  Lee et al. do not disclose using the cyclodextrin, sulfobutyl ether β-cyclodextrin, per se.
Jain et al. disclose that sulfobutyl ether7-β-cyclodextrin can form an inclusion complex with carbamazepine, an anti-epileptic drug with poor water solubility (i.e.; a hydrophobic drug) (see abstract).  Furthermore, Jain et al. disclose that SBE7 β-CD inclusion complexes of some hydrophobic drugs such as chlorpromazine, valdecoxib, and thalidomide have already been evaluated, and SBE7 β-CD inclusion complexes were able to improve the oral bioavailability and/or therapeutic efficacy of these drugs (see page 1164, 1st paragraph). Also, Jain et al disclose that the formation of the complex can be carried out using the industrially feasible spray-drying method (see abstract).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Wang et al., Lee et al., Xu et al. and Jain et al., to prepare a complex of a cyclodextrin such as SBE7 β-CD as taught by Jain et al. and a hydrophobic drug (an active pharmaceutical ingredient (API)) such as carbamazepine or chlorpromazine as taught by Jain et al. comprising preparing a first solution (solution A) comprising a cyclodextrin such as SBE7 β-CD HPβCD and the solvent, tertiary butyl alcohol (TBA); and preparing a second solution (solution B) comprising the hydrophobic drug (API); and to mix said solution A and said solution B as taught by Wang et al. by using a microfluidization system for mixing the solutions as taught by Lee et al. and Xu et al. to produce a third solution (solution C) of the said complex such that the API is included in an internal cyclodextrin cavity; and to isolating and dry said solution C such as by  freeze-drying (lyophilizing) as taught by Wang et al. so as to obtain or collect a powdered form of the complex comprising the cyclodextrin and the (API), such as to use it for injection or other purposes such as for oral use, especially since Wang et al. disclose that the solution is mixed, Xu et al. disclose or suggest that a microfluidizer can be used in the preparation of cyclodextrin inclusion complexes and one of ordinary skill in the art would be expected to use a microfluidization system or microfluidic device for mixing so as to enhance the mixing efficiency and achieve a thorough and rapid mixing of multiple samples as taught Lee et al., and thus to optimize the formation, production or yield of the complex.
One having ordinary skill in the art would have been motivated, in view of Wang et al., Lee et al. and Jain et al., to prepare a complex of a cyclodextrin such as SBE7 β-CD as taught by Jain et al. and a hydrophobic drug (an active pharmaceutical ingredient (API)) such as carbamazepine or chlorpromazine as taught by Jain et al. comprising preparing a first solution (solution A) comprising a cyclodextrin such as SBE7 β-CD HPβCD and the solvent, tertiary butyl alcohol (TBA); and preparing a second solution (solution B) comprising the hydrophobic drug (API); and to mix said solution A and said solution B as taught by Wang et al. by using a microfluidization system for mixing the solutions as taught by Lee et al. to produce a third solution (solution C) of the said complex such that the API is included in an internal cyclodextrin cavity; and to isolating and dry said solution C such as by  freeze-drying (lyophilizing) as taught by Wang et al. so as to obtain or collect a powdered form of the complex comprising the cyclodextrin and the (API), such as to use it for injection or other purposes such as for oral use, especially since Wang et al. disclose that the solution is mixed, Xu et al. disclose or suggest that a microfluidizer can be used in the preparation of cyclodextrin inclusion complexes and one of ordinary skill in the art would be expected to use a microfluidization system or microfluidic device for mixing so as to enhance the mixing efficiency and achieve a thorough and rapid mixing of multiple samples as taught Lee et al., and thus to optimize the formation, production or yield of the complex.
It should be noted that it is obvious to use other different solvents such as ethanol disclosed by Jain et al. and also depending on factors such as the type or specific hydrophobic drug and cyclodextrin used. In addition, it is obvious to different amounts or concentrations (e.g.; %(w/w)) of the API and cyclodextrin as disclosed by Jain et al. and also depending on factors such as the type or specific hydrophobic drug and cyclodextrin used.

Response to Arguments
Applicant's arguments with respect to claims 1-3, 5-34 have been considered but are not found convincing.
	The Applicant argues that the Final Office Action has not established a Suitable Rationale for Modifying Wang to Mix the First Solution Comprising the at Least One Cyclodextrin with the Second Solution, Partial Solution, Suspension Comprising the at least One API by Microfluidization.
	However, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Wang et al.,  Lee et al. and Xu et al., to prepare a complex of cyclodextrin and a hydrophobic drug (an active pharmaceutical ingredient (API)) such as Budesonide or salmeterol comprising preparing a first solution (solution A) comprising a cyclodextrin such as βCD or HPβCD and the solvent, tertiary butyl alcohol (TBA); and preparing a second solution (solution B) comprising the hydrophobic drug (API); and to mix said solution A and said solution B as taught by Wang et al. by using a microfluidization system for mixing the solutions as taught by Lee et al. and Xu et al. to produce a third solution (solution C) of the said complex such that the API is included in an internal cyclodextrin cavity; and to isolate and dry said solution C such as by freeze-drying (lyophilizing) as taught by Wang et al. so as to obtain or collect a powdered form of the complex comprising the cyclodextrin and the (API), such as to use it for injection or other purposes, especially since Wang et al. disclose that the solution is mixed, Xu et al. disclose or suggest that a microfluidizer can be used in the preparation of cyclodextrin inclusion complexes and one of ordinary skill in the art would be expected to use a microfluidization system or microfluidic device for mixing so as to enhance the mixing efficiency and achieve a thorough and rapid mixing of multiple samples as taught Lee et al., and thus to optimize the formation, production or yield of the complex.
	The Applicant argues that contrary to the Final Office Action’s conclusion, Zee and Xu would not have motivated the ordinarily-skilled artisan to mix Wang’s components using a microfluidization system. Particularly, Lee discusses microfluidization generally as a means to provide enhanced mixing, but provides no indication that the microfluidization would be suitable for mixing Wang’s components to prepare a complex of cyclodextrin and a hydrophobic drug. Moreover, Lee certainly does not indicate that microfluidization might achieve near instantaneously complexation times.
	However, Zee and Xu would have motivated the ordinarily-skilled artisan to mix Wang’s components using a microfluidization system. Furthermore, Applicant’s method as claimed does not require the use of any specific named drug, let alone a hydrophobic drug, or said near instantaneously complexation times. Also, based on Wang et al., Lee et al. and Xu et al. it is obvious to expect that the inclusion reaction would be done continuously and nearly instantaneous including the simultaneously occurrences, such as, solids micronization, solids dissolution, inclusion reaction, especially since Lee et al. disclose that the aim of microfluidic mixing is to achieve a thorough and rapid mixing of multiple samples in microscale devices, and that sample mixing is essentially achieved by enhancing the diffusion effect between the different species flows, and that the aim of microfluidic mixing schemes is to enhance the mixing efficiency such that a thorough mixing performance can be achieved within shorter mixing channels, which can reduce the characteristic size of microfluidic devices. Furthermore, based on Wang et al., Lee et al. and Xu et al., it is obvious that a person skilled in the art would expect the microfluidization technology discussed in Lee could achieve near instantaneously complexations times with the API in solution or suspension.  Even more importantly, Lee et al. disclose that the aim of microfluidic mixing is to achieve a thorough and rapid mixing of multiple samples in microscale devices (see abstract).  Furthermore, Lee et al. disclose that in such devices, sample mixing is essentially achieved by enhancing the diffusion effect between the different species flows (see abstract). Also, Lee et al. disclose that the aim of microfluidic mixing schemes is to enhance the mixing efficiency such that a thorough mixing performance can be achieved within shorter mixing channels, which can reduce the characteristic size of microfluidic devices (see page 3264, 1st paragraph). And, Xu et al. disclose the prepn. of inclusion complexes of Perilla frutescens seed oil with β-cyclodextrin using a microfluidizer to increase the α-linolenic acid content in the oil (see abstract). Furthermore, Xu et al. disclose that FT-NIR anal. and SEM observation showed that Perilla frutescens seed oil was well included by β-cyclodextrin in the inclusion complex obtained (see abstract). This means or suggests that a microfluidizer can be used in the preparation of cyclodextrin inclusion complexes. 
Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Wang et al.,  Lee et al. and Xu et al., to prepare a complex of cyclodextrin and a hydrophobic drug (an active pharmaceutical ingredient (API)) such as Budesonide or salmeterol comprising preparing a first solution (solution A) comprising a cyclodextrin such as βCD or HPβCD and the solvent, tertiary butyl alcohol (TBA); and preparing a second solution (solution B) comprising the hydrophobic drug (API); and to mix said solution A and said solution B as taught by Wang et al. by using a microfluidization system for mixing the solutions as taught by Lee et al. and Xu et al. to produce a third solution (solution C) of the said complex such that the API is included in an internal cyclodextrin cavity; and to isolate and dry said solution C such as by freeze-drying (lyophilizing) as taught by Wang et al. so as to obtain or collect a powdered form of the complex comprising the cyclodextrin and the (API), such as to use it for injection or other purposes, especially since Wang et al. disclose that the solution is mixed, Xu et al. disclose or suggest that a microfluidizer can be used in the preparation of cyclodextrin inclusion complexes and one of ordinary skill in the art would be expected to use a microfluidization system or microfluidic device for mixing so as to enhance the mixing efficiency and achieve a thorough and rapid mixing of multiple samples as taught Lee et al., and thus to optimize the formation, production or yield of the complex.
	The Applicant argues that the ordinarily-skilled person would not have known that 1) the
microfluidic mixing techniques of Lee and/or Xu would even produce Wang’s cyclodextrin
complexes, and 2) Wang’s cyclodextrin complexes would not be destroyed when using the
microfluidic mixing of Lee and/or Xu. Moreover, the ordinarily-skilled artisan certainly would not have expected the compounds (APIs) taught by Wang to continuously and rapidly form cyclodextrin inclusion complex using the microfluidic mixing of Lee and/or Xu.
However, Wang et al. disclose that mixing of the active agent (API) or drug and the cyclodextrin does form a drug cyclodextrin (CD) complex. Consequently, it is obvious to expect that the mixing of the active agent (API) or drug with the cyclodextrin using microfluidiztion would also form said drug cyclodextrin (CD) complex. Furthermore, Xu et al. also disclose that a microfluidizer can be used to form drug cyclodextrin (CD) complex. Consequently, one of ordinary skill in the art wouldexpect that the mixing of the active agent (API) or drug with the cyclodextrin using microfluidiztion would also form said drug cyclodextrin (CD) complex and not destroy any drug cyclodextrin (CD) complex. Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view Wang, Lee et al. and Xu et al., to prepare a complex of cyclodextrin and a hydrophobic drug (an active pharmaceutical ingredient (API)) such as Budesonide or salmeterol comprising preparing a first solution (solution A) comprising a cyclodextrin such as βCD or HPβCD and the solvent, tertiary butyl alcohol (TBA); and preparing a second solution (solution B) comprising the hydrophobic drug (API); and to mix said solution A and said solution B as taught by Wang et al. by using a microfluidization system for mixing the solutions as taught by Lee et al. and Xu et al. to produce a third solution (solution C) of the said complex such that the API is included in an internal cyclodextrin cavity; and to isolate and dry said solution C such as by freeze-drying (lyophilizing) as taught by Wang et al. so as to obtain or collect a powdered form of the complex comprising the cyclodextrin and the (API), such as to use it for injection or other purposes, especially since Wang et al. disclose that the solution is mixed, Xu et al. disclose or suggest that a microfluidizer can be used in the preparation of cyclodextrin inclusion complexes and one of ordinary skill in the art would be expected to use a microfluidization system or microfluidic device for mixing so as to enhance the mixing efficiency and achieve a thorough and rapid mixing of multiple samples as taught Lee et al., and thus to optimize the formation, production or yield of the complex.
	The Applicant argues that Applicant has presented unexpected results associated with the claimed subject matter. As noted by the Federal Circuit, a showing of unexpected results may rebut any prima facie case of obviousness, and is particularly applicable in the inherently unpredictable chemical arts where minor changes may yield substantially different results. See e.g., In re Soni, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995). Applicant’s claims are directed to the inherently unpredictable chemical arts because pharmaceutical formulations are within the chemical arts. The microfluidization of solutions A and B that creates the complex of the API and cyclodextrin as recited in claim 1 unexpectedly results in an increased amount of solid complex obtained per unit time. This increase is demonstrated in Applicant’s Examples and Figure 4, which provide that microfluidization increases the amount of solid complex per unit time. This increase is unexpected in light of Wang in view of Lee because there is no indication in Wang in view of Lee that microfluidization of Wang’s solutions would increase the amount of solid complex obtained per unit time. Thus, the increased amount of solid complex obtained per unit time achieved by the microfluidization of solutions A and B as recited in claim 1 and supported in Applicant’s Examples and Figure 4 amounts to unexpected results.

However, the Examiner does not consider the mixing of solutions A and B by means of a microfluidization system as unexpected technical benefit, since one of ordinary skill in the art would reasonable expect that the mixing of reactants such as drug and cyclodextrin would reduce the reaction time, especially since mixing of reactants is commonly used for the same said purpose. In addition, as discussed above, a microfluidizer, which is also a high-pressure homogenizer, is considered a static and mechanical mixer, and it is obvious to expect that such high pressure mixing or homogenization would reduce the reaction time and consequently the time for formation of the product. Furthermore, Lee et al. disclose that the aim of microfluidic mixing is to achieve a thorough and rapid mixing of multiple samples in microscale devices (see abstract).  Furthermore, Lee et al. disclose that in such devices, sample mixing is essentially achieved by enhancing the diffusion effect between the different species flows (see abstract). Also, Lee et al. disclose that the aim of microfluidic mixing schemes is to enhance the mixing efficiency such that a thorough mixing performance can be achieved within shorter mixing channels, which can reduce the characteristic size of microfluidic devices (see page 3264, 1st paragraph).  Consequently, based on Lee et al. it is obvious to expect that mixing by employing microfluidization would increase the amount of solid complex per unit time.  
Furthermore, the Examiner redirects Applicant’s attention to Exhibit A (Sharma (US 20020071870 Al; of record and pointed out by the Examiner in previous rejections) which discloses that the purpose of using microfluidization is to enhance a non-covalent, physical interaction between β-cyclodextrin and drug molecules (see page 9, [0141]). This implies or encompasses mixing of the β-cyclodextrin and drug molecules, since the β-cyclodextrin and drug molecules and thus the solutions that contains them must mix so that they will interact or for physical interaction to be enhanced. Also, it should be noted that a microfluidizer, a high-pressure homogenizer, is considered a static and mechanical mixer. Thus, it is obvious to expect that the mixing of the solution due to the application of the microfluidizer would increase the amount of solid complex per unit time.
Also, it should be noted that if applicant intends to rely on unexpected or unforeseen results, attention is invited to M.P.E.P. § 716.  Absent clear, convincing, side-by-side data demonstrating unobviousness vis-á-vis the prior art commensurate with the scope of protection sought, the claims are considered prima facie obvious. Furthermore, it should be noted that the scope of Applicant’s claimed invention (e.g.; independent claim 1) is not commensurate with the unexpected results argued by Applicant.  For example, Applicant claims (e.g.; independent claim 1) do not recite the use of any specific active pharmaceutical ingredient (API) nor a particular or specific cyclodextrin (i.e.; more than one named cyclodextrin can be used)), let alone the preparation of a specific complex comprising a particular or specific cyclodextrin (i.e.; more than one named cyclodextrin can be used)) and a specific active pharmaceutical ingredient (API). It should be noted that a showing must be commensurate with the scope of the claims.
In addition, it should be noted that the Examiner again directs Applicant’s attention to Exhibit B (US 2011/0009362 A1 by Joshi et al.) which points out or suggests that smaller particle sizes (e.g.; which can be a result of application of a microfluidizer to larger particles) enhance the suspendability in the medium when the method of preparation of the inclusion complex involves the preparation of a dispersion of the active in the solvent medium. In addition, smaller particle sizes also reduce the time of complexation solubility-enhanced forms in the form of inclusion complexes of aprepitant (see page 7, [0124]-[0134] of Exhibit B). In this light, Applicant has not recited the use of any specific active pharmaceutical ingredient (API) nor a particular or specific cyclodextrin (i.e.; more than one named cyclodextrin can be used)), let alone the amounts or concentration and particle size of any specific active pharmaceutical ingredient (API), since the particle sizes based on Exhibit B appears to affect the time for formation or rate of formation of the inclusion complexes formed.
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view Wang, Lee et al. and Xu et al., to prepare a complex of cyclodextrin and a hydrophobic drug (an active pharmaceutical ingredient (API)) such as Budesonide or salmeterol comprising preparing a first solution (solution A) comprising a cyclodextrin such as βCD or HPβCD and the solvent, tertiary butyl alcohol (TBA); and preparing a second solution (solution B) comprising the hydrophobic drug (API); and to mix said solution A and said solution B as taught by Wang et al. by using a microfluidization system for mixing the solutions as taught by Lee et al. and Xu et al. to produce a third solution (solution C) of the said complex such that the API is included in an internal cyclodextrin cavity; and to isolate and dry said solution C such as by freeze-drying (lyophilizing) as taught by Wang et al. so as to obtain or collect a powdered form of the complex comprising the cyclodextrin and the (API), such as to use it for injection or other purposes, especially since Wang et al. disclose that the solution is mixed, Xu et al. disclose or suggest that a microfluidizer can be used in the preparation of cyclodextrin inclusion complexes and one of ordinary skill in the art would be expected to use a microfluidization system or microfluidic device for mixing so as to enhance the mixing efficiency and achieve a thorough and rapid mixing of multiple samples as taught Lee et al., and thus to optimize the formation, production or yield of the complex.
	The Applicant argues that a skilled person would have believed, based on the teaching of Xu, that the time taken to form a complex would be longer, if not 105 mins and, thus, would not consider the teachings of Xu. Also, based on the teachings of Xu, the ordinarily-skilled artisan would have expected that the microfluidizer is used for mixing emulsions and oil-based products which need high sheer velocity to mix, and not mixing solutions to form a complex.
However, the above rejection was made by applying Wang et al., Lee et al. and Xu et al. references. And, it does not matter whether Xu et al. disclose or exemplify preparing complexes that form in a particular time, especially since Xu et al. use a different compound or substance (i.e.; Perilla frutescens seed oil) to increase the linolenic acid content in the oil which is different to compounds (API) taught by Wang et al.  In other words, it is obvious to expect that the compounds (APIs) taught by Wang et al. (which do not require the reacting of linolenic acid from the oil) would continuously and rapidly form cyclodextrin inclusion complex. Also, based on Wang et al., Lee et al. and Xu et al. it is obvious to expect that the inclusion reaction would be done continuously and nearly instantaneous including the simultaneously occurrences, such as, solids micronization, solids dissolution, inclusion reaction, especially since Lee et al. disclose that the aim of microfluidic mixing is to achieve a thorough and rapid mixing of multiple samples in microscale devices, and that sample mixing is essentially achieved by enhancing the diffusion effect between the different species flows, and that the aim of microfluidic mixing schemes is to enhance the mixing efficiency such that a thorough mixing performance can be achieved within shorter mixing channels, which can reduce the characteristic size of microfluidic devices. Furthermore, based on Wang et al., Lee et al. and Xu et al., it is obvious that a person skilled in the art would expect the microfluidization technology discussed in Lee could achieve near instantaneously complexations times with the API in solution or suspension. 
In addition, it should be noted Applicant’s method as claimed (e.g.; independent claim 1) does not require any special process such as a continuous process or batch process. Also, it should be noted that the use of continuous and batch processes is common or well known in the art. In fact, it should be noted that it is well within the expected skill of the practitioner to operate a process continuously.  In re Lincoln et al., 126 F.2d 477, 53 USPQ 40, (CCPA 1942); Dow Chemical Co. v. Coe, Com'r Pats., 132 F.2d 577, 55 USPQ 166, (App DC 1942); In re Korpi et al., 160 F.2d 564, 73 USPQ 229, (CCPA 1947).  See also, In re Leum et al., 158 F.2d 311, 597, 72 USPQ 127, (CCPA 1947), (holding, the mere selection of a reaction vessel cannot impart patentablity, there can be no invention even though results are better). Also, it should be noted that it is well established that batch and continuous processes are not patentably distinct.  See, e.g., In re Dilnot, 319 F.2d 188, 138 U.S.P.Q. 248 (C.C.P.A. 1963).
 Furthermore, it should be noted that Applicant’s claims (e.g.; independent claim 1) as recited do not require the use of any specific active pharmaceutical ingredient (API) nor a particular or specific cyclodextrin (i.e.; more than one named cyclodextrin can be used)), let alone the preparation of a specific complex comprising a specific cyclodextrin and a specific active pharmaceutical ingredient (API). Thus, Applicant’s argument with respect to the time of reaction (which is not for any the use of any specific active pharmaceutical ingredient (API) nor a particular or specific cyclodextrin (i.e.; more than one named cyclodextrin can be used)) and is not convincing.
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view Wang, Lee et al. and Xu et al., to prepare a complex of cyclodextrin and a hydrophobic drug (an active pharmaceutical ingredient (API)) such as Budesonide or salmeterol comprising preparing a first solution (solution A) comprising a cyclodextrin such as βCD or HPβCD and the solvent, tertiary butyl alcohol (TBA); and preparing a second solution (solution B) comprising the hydrophobic drug (API); and to mix said solution A and said solution B as taught by Wang et al. by using a microfluidization system for mixing the solutions as taught by Lee et al. and Xu et al. to produce a third solution (solution C) of the said complex such that the API is included in an internal cyclodextrin cavity; and to isolate and dry said solution C such as by freeze-drying (lyophilizing) as taught by Wang et al. so as to obtain or collect a powdered form of the complex comprising the cyclodextrin and the (API), such as to use it for injection or other purposes, especially since Wang et al. disclose that the solution is mixed, Xu et al. disclose or suggest that a microfluidizer can be used in the preparation of cyclodextrin inclusion complexes and one of ordinary skill in the art would be expected to use a microfluidization system or microfluidic device for mixing so as to enhance the mixing efficiency and achieve a thorough and rapid mixing of multiple samples as taught Lee et al., and thus to optimize the formation, production or yield of the complex.
The Applicant argues that again, the prior art is silent with respect to the increased amount of solid complex obtained per unit time achieved by the microfluidization of solutions A and B as recited in claim 1 and supported in Applicant’s Examples and Figure 4 amounts to unexpected results. For these reasons, the proposed combination of Wang, Lee, and Xu cannot render obvious amended independent claim 1 or any claim depending therefrom.
However, the Examiner does not consider the mixing of solutions A and B by means of a microfluidization system as unexpected technical benefit, since one of ordinary skill in the art would reasonable expect that the mixing of reactants such as drug and cyclodextrin would reduce the reaction time, especially since mixing of reactants is commonly used for the same said purpose. In addition, as discussed above, a microfluidizer, which is also a high-pressure homogenizer, is considered a static and mechanical mixer, and it is obvious to expect that such high pressure mixing or homogenization would reduce the reaction time and consequently the time for formation of the product. Furthermore, Lee et al. disclose that the aim of microfluidic mixing is to achieve a thorough and rapid mixing of multiple samples in microscale devices (see abstract).  Furthermore, Lee et al. disclose that in such devices, sample mixing is essentially achieved by enhancing the diffusion effect between the different species flows (see abstract). Also, Lee et al. disclose that the aim of microfluidic mixing schemes is to enhance the mixing efficiency such that a thorough mixing performance can be achieved within shorter mixing channels, which can reduce the characteristic size of microfluidic devices (see page 3264, 1st paragraph).  Consequently, based on Lee et al. it is obvious to expect that mixing by employing microfluidization would increase the amount of solid complex per unit time.  
Furthermore, the Examiner redirects Applicant’s attention to Exhibit A (Sharma (US 20020071870 Al; of record and pointed out by the Examiner in previous rejections) which discloses that the purpose of using microfluidization is to enhance a non-covalent, physical interaction between β-cyclodextrin and drug molecules (see page 9, [0141]). This implies or encompasses mixing of the β-cyclodextrin and drug molecules, since the β-cyclodextrin and drug molecules and thus the solutions that contains them must mix so that they will interact or for physical interaction to be enhanced. Also, it should be noted that a microfluidizer, a high-pressure homogenizer, is considered a static and mechanical mixer. Thus, it is obvious to expect that the mixing of the solution due to the application of the microfluidizer would increase the amount of solid complex per unit time.
Also, it should be noted that if applicant intends to rely on unexpected or unforeseen results, attention is invited to M.P.E.P. § 716.  Absent clear, convincing, side-by-side data demonstrating unobviousness vis-á-vis the prior art commensurate with the scope of protection sought, the claims are considered prima facie obvious. Furthermore, it should be noted that the scope of Applicant’s claimed invention (e.g.; independent claim 1) is not commensurate with the unexpected results argued by Applicant.  For example, Applicant claims (e.g.; independent claim 1) do not recite the use of any specific active pharmaceutical ingredient (API) nor a particular or specific cyclodextrin (i.e.; more than one named cyclodextrin can be used)), let alone the preparation of a specific complex comprising a particular or specific cyclodextrin (i.e.; more than one named cyclodextrin can be used)) and a specific active pharmaceutical ingredient (API). It should be noted that a showing must be commensurate with the scope of the claims.
In addition, it should be noted that the Examiner again directs Applicant’s attention to Exhibit B (US 2011/0009362 A1 by Joshi et al.) which points out or suggests that smaller particle sizes (e.g.; which can be a result of application of a microfluidizer to larger particles) enhance the suspendability in the medium when the method of preparation of the inclusion complex involves the preparation of a dispersion of the active in the solvent medium. In addition, smaller particle sizes also reduce the time of complexation solubility-enhanced forms in the form of inclusion complexes of aprepitant (see page 7, [0124]-[0134] of Exhibit B). In this light, Applicant has not recited the use of any specific active pharmaceutical ingredient (API) nor a particular or specific cyclodextrin (i.e.; more than one named cyclodextrin can be used)), let alone the amounts or concentration and particle size of any specific active pharmaceutical ingredient (API), since the particle sizes based on Exhibit B appears to affect the time for formation or rate of formation of the inclusion complexes formed.
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view Wang, Lee et al. and Xu et al., to prepare a complex of cyclodextrin and a hydrophobic drug (an active pharmaceutical ingredient (API)) such as Budesonide or salmeterol comprising preparing a first solution (solution A) comprising a cyclodextrin such as βCD or HPβCD and the solvent, tertiary butyl alcohol (TBA); and preparing a second solution (solution B) comprising the hydrophobic drug (API); and to mix said solution A and said solution B as taught by Wang et al. by using a microfluidization system for mixing the solutions as taught by Lee et al. and Xu et al. to produce a third solution (solution C) of the said complex such that the API is included in an internal cyclodextrin cavity; and to isolate and dry said solution C such as by freeze-drying (lyophilizing) as taught by Wang et al. so as to obtain or collect a powdered form of the complex comprising the cyclodextrin and the (API), such as to use it for injection or other purposes, especially since Wang et al. disclose that the solution is mixed, Xu et al. disclose or suggest that a microfluidizer can be used in the preparation of cyclodextrin inclusion complexes and one of ordinary skill in the art would be expected to use a microfluidization system or microfluidic device for mixing so as to enhance the mixing efficiency and achieve a thorough and rapid mixing of multiple samples as taught Lee et al., and thus to optimize the formation, production or yield of the complex.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623